Citation Nr: 0906318	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-08 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

The Appellant and his Spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Veteran, who had active service from April 
1968 to April 1971 appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  A sleep disorder was not manifested during service and 
any current sleep disorder is not shown to be causally or 
etiologically related to service.

2.  Diabetes mellitus requires insulin and a restricted diet, 
but there is no prescribed regulation of activities.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.119, Diagnostic Code 7913 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in July 2004, January 2006 and March 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided addition guidance of the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that the Veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the Veteran is represented by a State 
Veterans Service Organization recognized by the VA, and the 
Board presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  Furthermore, at the 
Veteran's hearing before the BVA the criteria used to 
evaluate the Veteran's disability were discussed.  See 
transcript at 11.  In the Board's opinion all of this 
demonstrates actual knowledge on the part of the Veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the Veteran is not prejudiced based on this 
demonstrated actual knowledge.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board does acknowledge that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for a sleep disorder.  However, the VA is 
not required to afford the Veteran an examination for his 
claim of service connection for a sleep disorder because the 
evidence does not meet the criteria set forth in 38 C.F.R. 
§ 3.159(c)(4).  Specifically, there is no credible evidence 
of an event, injury, or disease in service upon which a 
current disability may be based, nor is there any evidence 
that indicates that the Veteran's claimed sleep disorder may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  
Under these circumstances the Board will not return this case 
for a medical examination.

The Board further notes that Veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
this appeal, and have not argued that any error or deficiency 
in the accomplishment of the duty to notify and duty to 
assist has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
Veteran's appeal.  

Service Connection Claim

The Veteran seeks service connection for a sleep disorder.  
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following: (1) 
the existence of a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the current disability and a 
disease or injury incurred or aggravated during service.  
See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); see also Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran's service treatment records (STRs) are devoid of 
any complaints of or treatment for lack of sleep or a sleep 
disorder.  Additionally, his separation medical examination 
is devoid of any notation of a sleep disorder.  

Medical treatment records following service are also devoid 
of complaints of or treatment for a sleep disorder and its 
related symptoms.  The Veteran underwent a mental health 
screening and was found to have a positive screen for PTSD in 
July 2004.  The Veteran identified his main problems as 
including insomnia.  He was also assessed as having insomnia, 
not elsewhere classified.  There are no other records 
regarding any treatment for a chronic sleep disorder.  

During the Veteran's April 2008 hearing, he and his spouse 
reported that he had difficulty sleeping both due to the 
symptoms of his diabetes mellitus and due to his claimed 
PTSD.  

Based upon review of the evidence of record, the Board finds 
that the Veteran is not entitled to service connection for a 
sleep disorder.  In this regard, a sleep disorder was not 
manifested during service, and it is not clear that the 
Veteran currently has a chronic sleep disorder.  In any 
event, to the extent that the notation of "insomnia" 
represents a chronic sleep disorder in this case, there is no 
medical evidence which relates the disorder to service.  And 
to the extent that the Veteran suggests that it is associated 
with his service connected diabetes mellitus, there is simply 
no medical evidence of records that substantiates this 
contention.  The Board would also note that even if the 
Veteran's insomnia were shown to be associated with PTSD, the 
schedular criteria used to evaluate the severity of PTSD 
includes "chronic sleep impairment" as a symptom of that 
disorder, see 38 C.F.R. § 4.130, Diagnostic Code 9411, and as 
such, would not represent an independent disability, but 
rather a symptom of another disorder.

The Board appreciates the Veteran and his spouse's assertions 
that he has a current sleep disorder that should be service 
connected, but notes that the Veteran and his spouse are 
competent, as laypeople, to report that as to which they have 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  They are not, however, competent to offer their 
medical opinion as to cause or etiology of the claimed 
disability, as there is no evidence of record that the 
Veteran or his spouse have specialized medical knowledge.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, absent a disease or injury incurred during 
service or as a consequence of a service-connected 
disability, the basic compensation statutes cannot be 
satisfied.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1361 (Fed. Cir. 2001).  Therefore, because there is no 
evidence of a sleep disorder related to the Veteran's 
service, service connection must be denied.

Increased Rating Claim

The Veteran essentially contends that the current evaluation 
assigned for his diabetes mellitus does not accurately 
reflect the severity of that disability.  Disability 
evaluations are determined by evaluating the extent to which 
a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  While the Veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of the Veteran's disability due to diabetes 
mellitus is evaluated under 38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Under that Diagnostic Code, a 20 percent rating 
is warranted for diabetes mellitus requiring insulin and 
restricted diet, or oral hypoglycemic agent and restricted 
diet.  A 40 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when there is 
also evidence of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.

By way of background, the Veteran was awarded service 
connection for diabetes mellitus in an August 2002 rating 
decision.  The Veteran's diabetes mellitus was found to be 20 
percent disabling.  This 20 percent rating was continued in a 
March 2004 rating decision, and at that time, he was also 
awarded service connection for peripheral neuropathy of the 
upper and lower extremities.  The Veteran filed the instant 
request for an increased evaluation in July 2004.  The 
Veteran currently contends that because his diabetes mellitus 
is poorly controlled and his insulin has increased, he should 
be entitled to a rating in excess of 20 percent.  

The Veteran's most recent VA examination in January 2004 
reflected that the Veteran used oral medications as well as 
insulin injections to control his diabetes mellitus.  There 
was no notation made as to any prescribed regulations of 
activities due to his diabetes mellitus.  The Veteran's type 
II diabetes mellitus was noted to be under very poor control 
likely due to a combination of poor compliance and a 
misunderstanding of the seriousness of his disease.  

Subsequent VA treatment records reflect an increased dosage 
in insulin and continued use of oral medications.  The 
Veteran was also advised to incorporate activity and exercise 
into his lifestyle.  These medical records, however, do not 
reflect ketoacidosis or hypoglycemic reactions, nor has the 
Veteran been hospitalized due to complications related to his 
diabetes mellitus.  

During his April 2008 hearing, the Veteran testified that 
when he is stressed out, his diabetes medications do not work 
properly.  He stated that he sees his diabetic care provider 
on a monthly basis, or more often if there is an emergency.  
He advised that he reaches a near-coma state when his blood 
sugar dips, but avoids passing out by drinking orange juice.  
He advised that this happens three to four times per month.  
The Veteran advised that he is currently employed, but his 
leg pain makes it difficult to walk.  The Veteran advised 
that he is unable to go on prolonged walks due to symptoms 
related to his diabetes mellitus.  He did not indicate, 
however, that he has been prescribed a restriction of 
activities.  

Given the evidence as outlined above, the Board finds that 
the 20 percent rating currently assigned for the Veteran's 
diabetes mellitus accurately reflects the impairment 
experienced by the Veteran under the schedular criteria for 
his disability, set forth above.  He currently is undergoing 
insulin and oral hypoglycemic therapy for his diabetes 
mellitus and is on a restricted diet.  The Veteran currently 
reports that he sees his diabetic care provider on a monthly 
basis and that his provider does not regulate his activities.  
The Veteran reported that he self-regulates his activities, 
but there is no evidence that he has a prescribed regulation 
of activities.  Of note, he has been regularly advised to 
exercise.  In light of the lack of evidence that he is 
medically restricted from occupational or recreational 
activities, a rating in excess of 20 percent is denied.  

The Board has considered whether staged ratings are 
appropriate pursuant to Hart, and finds that under the 
circumstances they are not.  At no point during the course of 
the appeal is there any evidence that the Veteran's diabetes 
has necessitated a regulation of activities, the criteria 
missing to establish entitlement to the next higher 40 
percent evaluation for diabetes.

The Veteran does not assert that he is totally unemployable 
because of his diabetes mellitus, nor has he identified any 
specific factors which may be considered to be exceptional or 
unusual in light of VA's schedule of ratings.  The Board has 
been similarly unsuccessful in locating exceptional factors.  
Specifically, the Veteran has not required frequent periods 
of hospitalization for treatment of his diabetes mellitus.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
diabetes mellitus, the Board finds that the 20 percent 
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

Service connection for a sleep disorder is denied.  

A rating in excess of 20 percent for diabetes mellitus is 
denied.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review with 
respect to the Veteran's claim for service connection for 
PTSD.  In this regard, the record reflects a current 
assessment of PTSD based upon stressors as minimally 
identified by the Veteran.  The alleged stressors, however, 
have not been verified.

While serving in Vietnam, the Veteran's military occupational 
specialty was that of a communication specialist.  The 
Veteran advised that he also acted as a courier while in 
Vietnam.  The Veteran served in Vietnam from February 1970 to 
July 1970.  He was part of the 43rd Signal Battalion, Company 
A upon arrival in the Republic of Vietnam, and within weeks 
was transferred to the 146th Signal Company of the 43rd Signal 
Battalion until July 1970 when he was transferred to SSDP of 
the 43rd Signal Battalion.  The Veteran testified at the BVA 
hearing to having been stationed at Pleiku and went between 
there and An Khe.  While stationed in Pleiku, he recalled 
incoming rockets on a regular basis, usually every morning, 
and recalled mortars hitting the mess hall regularly.  He 
testified that someone had been killed as a result of a mess 
hall attack.  The Veteran advised that he would ride on the 
back of a truck going to Pleiku and back and once when he did 
not ride out there, someone else did.  When the truck 
returned, the Veteran saw that this man was dead.  He 
recalled that this man was in his unit.  He testified that he 
had been in Vietnam for two to four months when the claimed 
incidents occurred.  

Based on the Veteran's testimony it appears that he may have 
provided enough detail to warrant another attempt to verify 
some of the stressful incidents he reports he was exposed to 
while it Vietnam.  See Transcript of BVA Hearing at 21-37.  
For example, the Veteran provided the approximate dates of 
mortar attacks on the mess hall and the return of a killed 
service member-sometime between April and June 1970.  Thus, 
the Veteran's claim of service connection for PTSD must be 
remanded for further evidentiary development-including 
another attempt to verify the alleged in-service stressors as 
were more specifically described during his April 2008 
hearing.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain information 
regarding the activities of the 146th 
Signal Company of the 43rd Signal 
Battalion, during the time frames as 
identified by the Veteran at his April 
2008 hearing.  See Transcript of BVA 
Hearing at 21-37.  Attempts should be made 
to verify whether there was an attack on 
the mess hall and whether there is 
evidence of mortar fire in Pleiku during 
the times the Veteran was stationed there.  
Attempts should also be made to verify the 
service member from the Veteran's unit 
that was allegedly killed while en route 
between the unit's compound and Pleiku (or 
from Pleiku to the unit's compound) 
sometime between April and June 1970 as 
contended by the Veteran.  Information 
should be sought from sources which 
include, but is not limited to, unit and 
organizational histories, daily staff 
journals, operation reports-lessons 
learned, after action reports, radio logs, 
command chronology and war diaries and 
monthly summaries.

2.  After the development requested above 
has been completed, the RO/AMC should 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no stressor 
has been verified, the RO/AMC should so 
state in its report.  This report should 
then be added to the claims file.

3.  If a stressful incident is found to be 
verified by the evidence of record, the 
Veteran should be afforded a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorders that 
may be present.  All indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  Regarding the claim for 
PTSD, the RO/AMC must provide the examiner 
with a summary of any stressor described 
above, and the examiner must be instructed 
that only those events may be considered 
for the purpose of determining whether 
exposure to an in-service stressor has 
resulted in the current psychiatric 
symptoms.  The examiner is requested to 
review all records associated with the 
claims file and following this review and 
the examination indicate whether the 
Veteran has PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should comment upon the link between the 
current symptomatology and one or more of 
the in-service stressors found established 
by the RO/AMC.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file or in the 
alternative the claims file must be made 
available to the examiner for review in 
connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


